Citation Nr: 0410696	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 1945.  
He was a prisoner of war of the German government from January 
1943 to June 1944.  He died in March 1988.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 1995 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  The RO 
denied dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case was previously remanded in July 1997 for representation 
clarification and additional development.  The case was returned 
to the Board, and the Board issued a decision in December 1999.  
The appellant appealed the December 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In November 
2000, the appellant and the Secretary of VA filed a joint motion 
for remand, asserting that due to the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), the December 1999 Board 
decision had to be vacated and remanded back to the Board in light 
of the new statutory requirements, which necessitated 
readjudication of the claim.  The Court granted the joint motion 
the following month.

The case came back to the Board, and in December 2002, it sought a 
Veterans Health Administration (VHA) medical opinion from a 
specialist regarding the appellant's claim for dependency and 
indemnity compensation benefits under the provisions of 38 
U.S.C.A. § 1151.  In November 2003, a VHA opinion was received, 
and the appellant was provided with an opportunity to review the 
opinion and submit additional evidence and/or argument.  

A review of the record shows that VA has not fulfilled its duties 
under the VCAA.  Specifically, section 5103(a), title 38, U.S. 
Code, as amended by the VCAA, provides the following:

Upon receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with section 5103A 
of this title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) (adding 
an additional duty on VA to request "that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim").  In this case, the appellant has not been provided with 
the evidence necessary to substantiate her claim for entitlement 
to dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 and which information and evidence she was to 
provide to VA and which information and evidence VA would attempt 
to obtain on her behalf in connection with this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the appellant has not been requested to provide any 
evidence in her possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).  Thus, the Board finds that the appellant 
must be provided with the above notices as to her claim and 
regrets that this will delay the adjudication of her claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant with the notice 
requirements of the VCAA, to include notifying her and her 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for entitlement to dependency 
and indemnity compensation benefits under the provisions of 38 
U.S.C.A. § 1151 and informing her of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  Additionally, 
the appellant should be informed to provide any evidence in her 
possession that pertains to the claim.  

2.  The RO should then readjudicate the claim for entitlement to 
dependency and indemnity compensation under the provisions of 38 
U.S.C.A. § 1151.  

3.  The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has stated 
that compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The case should be returned to the Board after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



